Citation Nr: 1456011	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  13-36 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder other than schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on brief periods of active duty on four separate occasions under four different names.  His service dates were October 15, 1958 to June 25, 1959; September 9, 1959 to October 27, 1959; August 25, 1960 to October 12, 1960; and March 3, 1961 to May 26, 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  (This case has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2014).)  

In October 2011, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD) as due to military sexual trauma (MST).  In June 2013, the RO issued a rating decision and denied the Veteran's claim.  Subsequently, in response to the Veteran's notice of disagreement, the RO issued a statement of the case (SOC) and a supplemental statement of the case (SSOC), continuing the previous denials.  Beginning with its December 2013 SOC, the RO broadened the issue on appeal to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that VA must consider alternate psychiatric disorders within the scope of a claim of service connection for a psychiatric disorder).  This expansion may not be taken to include schizophrenia, however, as the Board denied service connection for schizophrenia in January 2006, finding that it clearly and unmistakably pre-existed the Veteran's military service and was not aggravated therein.  That decision is final, and there has been no application to reopen the claim.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  In October 2011, the Veteran did not seek to reopen the claim, but instead made a new claim for PTSD as due to MST.  As such, the issue on appeal includes any acquired psychiatric disorder other than schizophrenia as reflected on the title page.  References in the decision below to psychiatric disability should be taken to mean any psychiatric disability other than schizophrenia.

In June 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's June 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran does not experience PTSD; no psychiatric disability is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have psychiatric disability, including PTSD, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent adjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, VA satisfied its duty to notify by means of letters dated in January 2012 and April 2013 from the RO to the Veteran, which was issued prior to the RO decision in June 2013.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records (STRs), military personnel records, private and VA treatment records have been obtained, as well as lay statements by the Veteran and his wife.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in July 2014, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the nature and etiology of any acquired psychiatric disorder other than schizophrenia.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the June 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  First, all available and outstanding medical records (VA or private), related to the Veteran's mental health treatment, were obtained and associated with the claims file.  Second, a VA examination was conducted to determine the nature and etiology of any acquired psychiatric disability present.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has PTSD related to military service.  Specifically, the Veteran reported that he was harassed, threatened with sexual assault and raped by three men while in the Army.  See May 2013 VA examination report.  

Upon June 2001 VA examination for psychological evaluation, the Veteran was given an Axis I diagnosis of schizophrenia, undifferentiated.  There was no Axis II diagnosis.

In October 2011, VA psychiatrist, Dr. Aravind Pai, submitted a letter stating that the Veteran had been under his care and treatment since November 2009.  He indicated that the Veteran likely had some PTSD symptoms that occurred more frequently, especially nightmares about an African American sergeant in the U.S. Army when he was at Fort Carlson [sic] in Colorado.  Dr. Pai wrote that the Veteran believed that he was abused because of his name.  He noted that because of such, the Veteran stated that he did not sleep well.  Dr. Pai indicated that even though the Veteran was taking psychotropic medications, his symptoms still remained.  He suggested that the Veteran be afforded a VA examination to further evaluate the facts and to obtain a proper diagnosis and recommendations.

A November 2011 VA treatment record, documented by Dr. Pai, reflects that the Veteran had depression and it "[looked] like the theme of his thoughts [were] related to his experience in the camp for U.S. Army.  He mentioned a Caucasian solder making sexual advances to him.  He may have real PTSD and this obsession of his may sound like paranoia."

In an April 2012 and July 2012 handwritten statement submitted by the Veteran's wife she related that the Veteran had extremely bad nightmares where he would begin shaking, trembling, and sweating.  When she would ask him what it was about, he would tell her that they were "only nightmares about the Army."  In an August 2012 handwritten statement, the Veteran's wife stated that he was always tired and had really bad pain in his head and back from the Army, as well as PTSD.  She stated that he told her about his sergeant ordering him to climb a ladder, knocking it from under him, and landing on his rear.  She further stated that the Veteran told her of a time he was very sick and ordered to stand guard-duty and the sergeant hit him in the head.  She wrote that the Veteran would not tell her about "the worst nightmare."  She alleged that sudden noises could really startle the Veteran and at times, he felt he was losing his mind.  The Veteran's wife also mentioned that he had suicidal feelings, but that the only thing that prevented him from suicide was that his pastor told him he would not be able to ask for forgiveness.  She continued to state that the Veteran was a very religious, kind, caring, and loving man, but very disturbed.

April 2013, May 2013, and June 2013 VA treatment records show that the Veteran received Axis I diagnoses of PTSD and depressive disorder by Dr. Pai.  It was noted that he had nightmares and screamed in his sleep.  He was responding to medications.  There was not much of a change in him.  He was very emotional.  

The Veteran was afforded a VA examination in May 2013 to determine the nature and etiology of any acquired psychiatric disorder.  The examiner determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria.  Instead, the Veteran had an Axis I diagnosis of schizophrenia, residual type.  He was assigned a GAF score of 51.  The examiner noted that the Veteran had moderate symptoms including depressed mood, nightmares of an alleged sexual assault, memory loss, and hypervigilance.  It was noted that the Veteran did not have more than one diagnosed mental disorder.  Upon review of the Veteran's claims file and an in-person examination of the Veteran, the examiner determined that the Veteran's symptoms were likely associated with schizophrenia, residual type.  She concluded that the Veteran did not meet the full criteria for PTSD and thus, the diagnosis was not established at the examination.  She also indicated that due to the inconsistencies in his reports and his problems with memory, she considered the Veteran to be an unreliable historian.

A September 2013 VA treatment record reflects the Veteran's subjective report that he had "severe PTSD."  He reported that he had severe PTSD symptoms with nightmares about being sexually and physically assaulted by his sergeant.  He stated that he had startling responses to loud noises, was restless, and had anxiety.  He also reported memory impairment.  Upon evaluation, the Veteran was assessed as having severe PTSD.  Dr. Pai noted that the Veteran had constant nightmares and restless sleep.  He further indicated that the Veteran was ashamed of what had happened to him and he was responding fairly to medications.  He was found to not have psychosis.  He received Axis I diagnoses of PTSD, severe, and depressive disorder.  The Veteran presented for follow-up VA treatment in November 2013.  There, the Veteran reported having a few bad days with more nightmares during Thanksgiving week.  He indicated that he had more good days than bad days.  He stated that he slept better when he did not have nightmares.  The Veteran also indicated that he was still waiting to hear from VA about his PTSD service connection claim.  He also spoke about his family and reported that he was socializing a bit.

In October 2013, Dr. Pai submitted a letter stating that the Veteran was under his care and treatment for PTSD.  He stated that the Veteran suffered from that disorder as a result of sexual abuse and physical assault that he suffered in the line of duty in service.  He further noted that since then, the Veteran suffered from ongoing nightmares and sleep disturbances.

In January 2014, a VA physician provided an addendum opinion to the May 2013 VA examination and discussed whether the Veteran met the criteria for a diagnosis of PTSD.  The VA examiner stated that after reviewing all of the pertinent information, for over two hours, that included the Veteran's extensive mental health history and prior VA examinations, there was little objective evidence to support a diagnosis of PTSD at the time.  Therefore, the examiner opined that it was less likely than not that the Veteran had a diagnosis of PTSD.  The examiner indicated that the only diagnosis of PTSD came from the Veteran's current psychiatrist who had based such diagnosis mainly on the Veteran's reported nightmares and not any other symptoms.  The examiner stated that the VA examiner who evaluated the Veteran in May 2013 endorsed some PTSD symptoms and gave the diagnosis of schizophrenia, which had been the most consistent diagnosis the Veteran had received over the years.  The examiner pointed out that the Veteran changed two previous VA psychiatrists because he did not agree with their assessments.  The examiner continued to state that the Veteran had been evaluated by many other mental health providers in the past and the majority of the providers diagnosed him with schizophrenia.

Pursuant to the June 2014 Board remand, the Veteran was again afforded a VA examination in July 2014 to determine whether it was at least as likely as not that any acquired psychiatric disorder other than schizophrenia had its onset during military service, or was otherwise attributable to military service.  Upon review of the Veteran's claims file and an in-person examination, the VA examiner opined that any acquired psychiatric disorder, other than schizophrenia, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran was evaluated during the May 2013 VA examination and was diagnosed as schizophrenic.  He also noted that during the January 2014 VA examination, the examiner thoroughly reviewed the Veteran's records and the previous May 2013 VA examination report and concluded that the only diagnosis appropriate to the Veteran was schizophrenia.  The July 2014 VA examiner specifically found that the Veteran's history and current presentation did not support a diagnosis of PTSD or depression.  He expressed his agreement with the May 2013 and January 2014 VA examiners.  He further explained that although the Veteran had depression as a symptom of his schizophrenia, it was not an independent problem or diagnosis.  The examiner determined that the Veteran did not meet the DSM-IV or DSM-5 diagnostic criteria for PTSD.  He acknowledged that he had reviewed the conflicting medical evidence and concluded that the Veteran did not meet the diagnostic criteria for either depression or PTSD.  The Veteran also did not have a diagnosis of traumatic brain injury (TBI).

In August 2014, Dr. Pai submitted a letter stating that the Veteran was under his care and treatment for his PTSD caused by sexual trauma that he suffered in service.  Dr. Pai further stated that the Veteran was hit on the head by the same person who abused him previously and that he may be suffering from TBI due to the head trauma.  He continued to note that due to the "service-connected incident," the Veteran has developed chronic depression, ongoing nightmares, and sleep disturbances.  He also noted the Veteran's report of feeling suicidal but having no intention to hurt himself or others.  Dr. Pai stated that the Veteran did not function well, had lots of anxiety, and responded fairly to medications.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for any acquired psychiatric disorder.  After considering all evidence, the May 2013, January 2014, and July 2014 VA examiners did not find that a diagnosis of PTSD or any other acquired psychiatric disorder (other than schizophrenia) was appropriate.  The Board considers these opinions to be the most competent, credible, and probative evidence of record with respect to the Veteran's current mental health diagnosis.  Indeed, the Board finds the examinations were adequate for evaluation purposes, as the examiners reviewed the claims file, interviewed the Veteran, and conducted a comprehensive mental status examination consistent with DSM-IV.  The VA examiners reviewed the evidentiary record and provided a diagnosis and opinion based upon clinical evaluation and review of the record, which included consideration of the Veteran's personal and military history.  In this regard, the Board notes that the findings of the May 2013, January 2014, and July 2014 VA examiners are consistent with the Veteran's history.  In addition to the foregoing, the Board finds persuasive the VA examiners' detailed explanations of the Veteran's symptoms and situation, which provided the basis and rationale for finding that the Veteran did not meet the criteria for a PTSD diagnosis or any other acquired psychiatric disorder, other than schizophrenia.  

While the Veteran and his wife have asserted that he has PTSD, PTSD is not the type of condition that may generally be diagnosed by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, the Board finds that the PTSD diagnoses of record, namely those records held by Dr. Pai, were based solely on the Veteran's self-reported history.  There is no evidence that the PTSD diagnoses were made following a complete review of the Veteran's STRs, military personnel records, medical history, or claims file.  As such, the Board assigns little probative value to the assessments made by Dr. Pai.  Instead, the Board finds that the probative evidence of record, inclusive of the May 2013, January 2014, and July 2014 VA examination reports, did not rely entirely on the Veteran's self-reported history, but rather conducted a detailed and thorough examination of the Veteran and review of the Veteran's claims file in determining that the Veteran does not meet the diagnostic criteria for PTSD or any other acquired psychiatric disorder, other than schizophrenia.

Furthermore, the Board acknowledges that the Veteran has been diagnosed with depressive disorder during VA treatment.  However, the Board has found the VA examinations of record to be more persuasive.  Accordingly, the July 2014 VA examiner specifically found that the Veteran's history and current presentation did not support a diagnosis of depression.  He further explained that although the Veteran had depression as a symptom of his schizophrenia, it was not an independent problem or diagnosis.  The examiner acknowledged review of the conflicting medical evidence and concluded that the Veteran did not meet the diagnostic criteria for depression.  Because of the thoroughness of this evaluation, the Board gives it greater evidentiary weight.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, the analysis ends, and the claim for service connection for an acquired psychiatric disorder cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against the claim for service connection for acquired psychiatric disorder other than schizophrenia.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for acquired psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


